Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in to the RCE filed on 4/21/2021 and Terminal Disclaimer Approved on 4/30/2021. Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
 


Response to Arguments
	A) Applicant’s amendments regarding the 112(b) rejections regarding indefiniteness, has been considered and deemed persuasive.  The 112(b) rejections have been withdrawn.

	B) Double Patenting rejections have been overcome in light of an Approved Terminal Disclaimer on 4/30/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant Application is allowed for similar reasons as parent Applications 15/861,062 filed on 01/03/2018, now U.S. Patent #10,528,728 and 15/270,344, filed 9/20/2016, now U.S. Patent #10,460,103 and Terminal Disclaimer approved on 4/30/2021.  An updated search was conducted on 4/27/2021 and the claims are still in condition for Allowance because no prior art discloses, teaches or evens suggest “determining one or more of the determined actions to alleviate the monitored security risk with the risk level from performance satisfying the corresponding remediation risk tolerance for each of the one or more networked devices, wherein determining one or more of the determined actions includes identifying at least one new action for the determined actions that subsequently becomes available and has the risk level from performance satisfying the corresponding remediation risk tolerance for at least one networked device of the one or more networked devices when the risk level from performance of the determined actions fails to satisfy the corresponding remediation risk tolerance for the at least one networked device”.  Applicant’s claim limitations teach a novel way of remediating security issues in a system, which take into account risk analysis to a system and available remediation including new remediation which may occur after the fact.  Conventional remediation does not teach the applicant’s limitations.  As a result the claims are in condition for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439